             Case 8:20-bk-03608-CPM                Doc 78       Filed 05/27/20        Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                               )        Chapter 11
                                                     )
CFRA HOLDINGS, LLC                                   )        Case No. 8:20-bk-03608-CPM
                                                     )
                                                     )        Jointly Administered with
                                                     )
CFRA LLC                                             )        Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                 )        Case No. 8:20-bk-03610-CPM
                                                     )
         Debtors.                                    )


FURTHER OBJECTION AND RESERVATION OF RIGHTS OF IHOP RESTAURANTS
         LLC, IHOP FRANCHISOR LLC, AND IHOP LEASING LLC TO
     DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM ORDERS
    (A) AUTHORIZING DEBTORS TO OBTAIN POST-PETITION FINANCING
        AND (B) AUTHORIZING DEBTORS TO USE CASH COLLATERAL

         IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC (collectively,

“IHOP”) hereby make their further objections and reservation of rights (the “Further Objection”)

in connection with the Emergency Motion for Entry of Interim Orders (A) Authorizing Debtors to

Obtain Post-Petition Financing and (B) Authorizing Debtors to Use Cash Collateral [Docket

No. 47] (the “DIP Motion”) filed by CFRA Holdings, LLC and its debtor affiliates (collectively,

the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”). In support of

the Further Objection, IHOP states the following:

                                           Preliminary Statement

         Notwithstanding the fact that, prior to the Petition Date,1 IHOP terminated its Franchise

Agreements and Leases with the Debtors, leaving them with little to sell and nothing to manage,



         1
          Capitalized terms not previously defined shall have the meaning given them later in this Further
Objection.
            Case 8:20-bk-03608-CPM          Doc 78    Filed 05/27/20      Page 2 of 14




the Debtors have proposed debtor-in-possession financing of $1 million and a sale process that

implicates the sale of property in which the Debtors have no interest and can neither sell nor

assume and assign without the consent of IHOP. The Debtors have not explained how they will

circumvent this barrier or provided a budget beyond two weeks, on an interim basis, that

demonstrates any capacity to satisfy existing administrative expenses or carry these Chapter 11

Cases to an efficient conclusion, even if the Franchise Agreements and Leases were found to be

assumable and assignable. In this context, the Chapter 11 Cases, and the DIP Motion, are futile,

and, at best, the Chapter 11 Cases are being administered solely for the benefit of the lenders. The

DIP Motion should be denied.

                                           Background

       1.      On May 6, 2020 (the “Petition Date”), each of the Debtors filed a petition under

Chapter 11 of the Bankruptcy Code in this Court. Prior to the Petition Date, the Debtors were

parties to 49 separate franchise agreements (the “Franchise Agreements”) with IHOP, pursuant

to which the Debtors operated IHOP restaurants in four states. At 29 of those locations, the

Debtors were also parties to real-property subleases and equipment leases with IHOP (collectively,

the “Leases”).

       2.      As detailed more fully in IHOP Restaurants LLC, IHOP Franchisor LLC, and

IHOP Leasing LLC’s Motion for Relief from the Automatic Stay and the Declaration of Nicole

Durham-Mallory in Support of IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP

Leasing LLC’s Motion for Relief from the Automatic Stay filed therewith [Docket No. 65]

(collectively, the “Stay Relief Motion”) incorporated herein by reference in their entireties, the

Debtors closed and abandoned all of the restaurants implicated by the Franchise Agreements in

April 2020, without the consent of IHOP. In response, IHOP immediately terminated the




                                                 2
            Case 8:20-bk-03608-CPM          Doc 78      Filed 05/27/20      Page 3 of 14




Franchise Agreements and the Leases. Notwithstanding the effective terminations, the Debtors

have continued to deny IHOP access to the restaurants, causing continuing and ongoing harm to

the IHOP brand and its interests, while accruing in excess of $126,000 a week in unpaid

obligations under the Leases. IHOP has not even been granted access to the restaurants that it

subleased to the Debtors in order insure the restaurants are properly secured, that utilities have

been safely turned off, that food is not rotting, that the properties are properly secured from any

trespassers, and that rodent or insect infestations have not begun in the absence of attendance.

Consequently, the proposed DIP budget is wholly inadequate to provide for ongoing and accruing

administrative expenses and other obligations of the Debtors under the Franchise Agreements and

the Leases, including, without limitation, rent, taxes, and other obligations related to health, safety,

cleaning, and maintenance of the affected properties.

       3.      Notwithstanding the effective terminations of the Franchise Agreements and the

Leases, the Debtors continue to behave as if they have property interests in these former assets

that can now be somehow liquidated in the Chapter 11 Cases, as evidenced by the DIP Motion

and the Debtors’ Motion for Entry of (I) an Order Approving Bidding Procedures, Assumption

and Assignment Procedures, and the Form and Manner of Notice Thereof; and (II) Order(s) (A)

Approving the Sale of Substantially All of the Debtors’ Assets, (B) Authorizing the Sales Free and

Clear of All Encumbrances, and (C) Authorizing Assumption and Assignment of Executory

Contracts and Unexpired Leases [Docket No. 53] (the “Sale and Bid Procedures Motion”);

however, neither of the foregoing motions account for, much less address, the termination of the

Franchise Agreements and the Leases, the legal barriers to an assignment even if they were not

properly terminated prepetition, or the funding mechanism to satisfy the administrative claims




                                                  3
           Case 8:20-bk-03608-CPM           Doc 78      Filed 05/27/20      Page 4 of 14




that continue to accrue or the substantial cure costs that would exist if the agreements could be

assumed and assigned.

      4.      On May 18, 2020, the Debtors filed the DIP Motion on an emergency basis.

      5.      On May 21, 2020, IHOP filed their Objection of IHOP Restaurants LLC, IHOP

Franchisor LLC, and IHOP Leasing LLC to Debtors’ Emergency Motion for Entry of Interim

Orders (A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors

to Use Cash Collateral [Docket No. 62] (the “Initial Objection”). The Initial Objection is

incorporated herein by reference as if set forth in full herein.

      6.      On May 21, 2020, the Court conducted a hearing with respect to the DIP Motion.

      7.      IHOP and the Debtors have not agreed upon the final form of the Interim Order

(I) Authorizing the Debtors to Obtain Post-Petition Financing from Pre-Petition Lenders

Pursuant to 11 U.S.C. § 364; (II) Granting Liens and Superpriority Claims Pursuant to 11 U.S.C.

§ 364; (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, and 363; and

(IV) Granting Such Other and Further Relief that this Court Finds Equitable (the “Interim DIP

Order”), and the Interim DIP Order has not been submitted to the Court as of the date of this

Further Objection. IHOP reserves all rights with respect to the Interim DIP Order as it is

eventually submitted but believes that it will, inter alia, reserve the Initial Objection and schedule

a further continued interim hearing with respect to requested relief for May 29, 2020, at 2:30 p.m.

                              Further Objection and Reservations

      8.      In addition to the objections asserted in the Initial Objection, which include, without

limitation, that (a) the Debtors’ assignment for the benefit of creditors invalidates the filing of the

Chapter 11 Cases or deprives the Chapter 11 Cases of the assets the Debtors purport to be able to

sell pursuant to the Sale and Bid Procedures Motion; (b) the termination of the Franchise




                                                  4
              Case 8:20-bk-03608-CPM         Doc 78     Filed 05/27/20     Page 5 of 14




Agreements and Leases prior to the Petition Date prohibits their disposition in the Chapter 11

Cases; (c) even if the Franchise Agreements had not terminated prior to the Petition Date, the

Franchise Agreements may not be assigned pursuant to 11 U.S.C. § 365(c)(1) and federal

trademark law; and (d) the debtor-in-possession financing budget makes no provision for the

payment of ongoing administrative expenses in connection with the Leases owed to IHOP in an

amount not less than $126,000 per week. IHOP states the following objections to the DIP Motion

and reserves its rights with respect thereto.

        9.      Paragraph G.b. of the Interim DIP Order recites the Debtors’ contention that the

DIP Motion and the Sale and Bid Procedures Motion are “inextricably intertwined.” Nevertheless,

insofar as no filings by the Debtors make any statements or references concerning the termination

of the Franchise Agreements and Leases or detail the grounds for the Debtors’ purported ability

to assume and assign the agreements, IHOP’s ability to address unknown contentions is limited.

Discovery between the Debtors and IHOP is taking place this week on an expedited basis. IHOP

therefore reserves the right to address any and all arguments or positions put forth by the Debtors

as they become clear.

        10.     IHOP incorporates herein by reference the facts and law in the Stay Relief Motion

in support of its position that the Franchise Agreements and Leases terminated prior to the Petition

Date.

        11.     In addition to its position, articulated in the Initial Objection, that the Bankruptcy

Code and federal trademark law bar assignment of the Franchise Agreements without its consent,

because of, among other reasons, IHOP’s interest in protecting its brand and trademarks and the

necessarily personal relationships between IHOP and its franchisees, the Franchise Agreements

provide numerous restrictions upon and conditions to any attempt by the franchisee to assign the




                                                  5
             Case 8:20-bk-03608-CPM        Doc 78      Filed 05/27/20    Page 6 of 14




agreement. Among several other restrictions, a franchisee may not assign a franchise agreement

without the consent of IHOP, must provide prior written notice of the proposed assignment, and

may not assign an agreement where it is not otherwise in compliance with all obligations of the

agreement (or related agreement) owed to IHOP. See Franchise Agreement ¶ 11.03(a)(i), (ii), &

(iv). The Debtors have failed to comply with the requirements under the Franchise Agreements to

effectuate an assignment and, absent IHOP’s consent, cannot effectuate assignments as a matter

of contract law. Consequently, the relief sought in connection with the DIP Motion and the Sale

and Bid Procedures Motion is unnecessary and futile.

       12.     In addition, finding F. of the Interim DIP Order details certain of the Debtors’

stipulations, including a finding in F(b)(i) concerning the lenders’ asserted security interest in

certain Prepetition Collateral pursuant to a Security Agreement dated September 9, 2016 (the

“Security Agreement”). IHOP vigorously disputes that there are any valid liens encumbering its

property, be it the Franchise Agreements, the Leases, or the property implicated thereby (the

“Excluded Assets”) because, among other reasons, the Franchise Agreements specifically

preclude the granting of such liens. See Franchise Agreement ¶ 11.02(a). To the extent that the

Interim DIP Order (or any final order) purports to ratify the lenders’ prepetition interest in the

Excluded Assets or to add the Excluded Assets to the lenders’ post-petition collateral with respect

to the DIP Liens (as defined in the Interim DIP Order), that provision is impermissible.

       13.     Finally, IHOP has not had the benefit of receipt of the proposed further or final

debtor-in-possession financing budget but, to the extent that it fails to provide a mechanism to

cure the substantial defaults under the Franchise Agreements—even if they could be assumed and

assigned—the relief requested in the DIP Motion is not within the best interests of the Debtors’

estates or their creditors. Moreover, the proposed DIP budget is wholly inadequate to provide for




                                                6
             Case 8:20-bk-03608-CPM        Doc 78     Filed 05/27/20     Page 7 of 14




ongoing and accruing administrative expenses and other obligations of the Debtors under the

Franchise Agreements and the Leases, including rent, taxes, and other obligations related to health,

safety, cleaning, and maintenance of the affected properties.

       14.     IHOP submits that the Court should honor the terms of the Franchise Agreements,

recognize their termination, and permit IHOP—which has the best and strongest incentive to

maximize the operational success of these restaurants, protect its brand, and get employees back

to work, where Debtors’ have kept these restaurants entirely closed for more than a month—to

dispose of these assets without the intervening costs and delays associated with the DIP Motion,

the Sale and Bid Procedures Motion, and these Chapter 11 Cases.

       WHEREFORE, IHOP respectfully requests that the Court deny the relief requested in the

DIP Motion or otherwise limit it in connection with the foregoing.


Dated: May 27, 2020                              PACHULSKI STANG ZIEHL & JONES LLP
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 David M. Bertenthal (CA Bar No. 167624)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: ljones@pszjlaw.com
                                                        dbertenthal@pszjlaw.com

                                                 -and-

                                                 MCDERMOTT WILL & EMERY LLP

                                                 _/s/ Craig V. Rasile_______________
                                                 Craig V. Rasile (FBN 613691)
                                                 333 SE 2nd Avenue, Suite 4500
                                                 Miami, FL 33131-4336
                                                 Telephone: (305) 358-3500
                                                 Facsimile: (305) 347-6500
                                                 Email: crasile@mwe.com

                                                 Counsel to IHOP


                                                7
           Case 8:20-bk-03608-CPM          Doc 78     Filed 05/27/20     Page 8 of 14




                                CERTIFICATE OF MAILING

       THE UNDERSIGNED HEREBY CERTIFIES that a true and correct copy of the

foregoing Further Objection and Reservation of Rights of IHOP Restaurants LLC, IHOP

Franchisor LLC, and IHOP Leasing LLC’s to Debtors’ Emergency Motion for Entry of Interim

Orders (A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors

to Use Cash Collateral was served on all counsel of record and all interested parties identified on

the attached Service List on May 27, 2020 via transmission of Notices of Electronic Filing

generated by CM/ECF and via First Class U.S. Mail, postage prepaid, as indicated thereon.


 Dated: May 27, 2020                              MCDERMOTT WILL & EMERY LLP

                                                  /s/ Craig V. Rasile
                                                  Craig V. Rasile (FBN 613691)
                                                  333 SE 2nd Avenue
                                                  Suite 4500
                                                  Miami, FL 33131-4336
                                                  Telephone: (305) 358-3500
                                                  Facsimile: (305) 347-6500
                                                  Email: crasile@mwe.com

                                                  Attorneys for IHOP Restaurants, LLC, IHOP
                                                  Franchisor, LLC, and IHOP Leasing, LLC
          Case 8:20-bk-03608-CPM         Doc 78    Filed 05/27/20     Page 9 of 14




Electronic Service List

Aaron S. Applebaum on behalf of Debtors CFRA Holdings, LLC, et al.
aaron.applebaum@saul.com

Carmen D. Contreras-Martinez on behalf of Debtors CFRA Holdings, LLC, et al.
carmen.contreras-martinez@saul.com; aida.mclaughlin@saul.com; mia-ctdocs@saul.com;
aaron.applebaum@saul.com

David S Catuogno on behalf of Creditor Raymond James Bank, N.A.
david.catuogno@klgates.com

David S Catuogno on behalf of Creditor Valley National Bank
david.catuogno@klgates.com

Herbert R Donica on behalf of Interested Party CFRA Holdings, LLC
ecf-hrd@donicalaw.com, ecf-cd@donicalaw.com; hrdecf@gmail.com;
r63937@notify.bestcase.com

Daniel Eliades on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
daniel.eliades@klgates.com

Alberto F Gomez, Jr. on behalf of Creditor Elliston Place Limited Partnership
al@jpfirm.com, al@jpfirm.com; andrenaw@jpfirm.com; katherineb@jpfirm.com

Camille J Iurillo on behalf of Creditor SmartVision Construction, LLC
ciurillo@iurillolaw.com, nhawk@iurillolaw.com; khing@iurillolaw.com

Jeffrey T Kucera on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
jeffrey.kucera@klgates.com, etna.medina@klgates.com; docketing.east@klgates.com

David S Kupetz on behalf of Interested Party 6851 Lennox, LLC
dkupetz@sulmeyerlaw.com

Robert L. LeHane on behalf of Creditor SITE Centers Corp.
KDWBankruptcyDepartment@kelleyDrye.com; MVicinanza@ecf.inforuptcy.com

Dana L Robbins on behalf of Creditor Ballantyne Property Group, LLC
drobbins@burr.com, jmorgan@burr.com

J Ellsworth Summers, Jr. on behalf of Creditor Ballantyne Property Group, LLC
esummers@burr.com, sguest@burr.com

United States Trustee – TPA
USTPRegion21.TP.ECF@USDOJ.GOV

Nathan A Wheatley on behalf of U.S. Trustee United States Trustee – TPA
nathan.a.wheatley@usdoj.gov

                                              1
         Case 8:20-bk-03608-CPM         Doc 78    Filed 05/27/20   Page 10 of 14




Stuart Wilson-Patton on behalf of Creditor TN Dept of Revenue
Stuart.Wilson-Patton@ag.tn.gov




                                             2
           Case 8:20-bk-03608-CPM   Doc 78   Filed 05/27/20   Page 11 of 14




Via U.S. Mail

6851 Lennox, LLC/Moss Group
6345 Balboa Blvd., Suite 310
Encino, CA 91316
Attn: Richard Moss

Beltram Edge Tool Supply Inc.
6800 North Florida Avenue
Tampa, FL 33604

BrightRidge
2600 Boones Creek Road
Johnson City, TN 37615

Bristol Virginia Utilities
15022 Lee Hwy
Bristol, VA 24202

Broadway Lights LLC
1085 Thousand Oaks Blvd.
Greenville, SC 29607

CaptiveAire Systems
4641 Paragon Park Road
Raleigh, NC 27616

Casual Dining Smyrna, LLC
c/o Richard Nasano
26 Knights Court
Saddle River, NJ 07458

Cigar City Marketing, LLC
1228 E. 7th Avenue, Suite 200
Tampa, FL 33605

City of Kingsport
225 West Center Street
Kingsport, TN 37660

Commercial Kitchen Specialist
1850 Indian Ridge Drive
Kingsport, TN 37660

Dan’s Professional Plumbing
1558 Fuller Street
Kingsport, TN 37664

                                        3
          Case 8:20-bk-03608-CPM   Doc 78   Filed 05/27/20   Page 12 of 14




David Nakahara
415 Oneida Ct.
Danville, CA 94526

DDR Cotwold LP
Dept 328818 21089
41909
PO Box 83400
Chicago, IL 60691

Etheridge Roofing, Inc.
1211 Tarboro Street, SW
Wilson, NC 27893

Ford & Harrison LLP
Attn: P. Maxwell Smith
271 17th Street NW, Suite 1900
Atlanta, GA 30363

HPI Direct, Inc.
785 Goodard Court
Alpharetta, GA 30005

Interface Security Sys. LLC
8339 Solutions Center
Chicago, IL 60677

Johnson City Utility System
601 E. Main Street
Johnson City, TN 37601

MS Park
Dallas Lockbox
P.O. Box 848499
Dallas, TX 75284

National Tax Credit Holdings
10499 W. Bradford Rd., #102
Littleton, CO 80127

Performance Food Group
7420 Ranco Rd.
Henrico, VA 23228

Performance Foodservice
12500 West Creek Parkway
Henrico, VA 23238

                                       4
          Case 8:20-bk-03608-CPM   Doc 78   Filed 05/27/20   Page 13 of 14




Premier Fire Protection Inc.
1338 TN-126
Bristol, TN 37620

Putnam Mechanical
131 Crosslake Park Dr., #202
Mooresville, NC 28117

Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716

Rosnet Technology
8500 NW River Park Dr.
Kansas City, MO 64152

Rustic Ridge Landscaping
205 Pickens Bridge Rd.
Johnson City, TN 37615

S&D Coffee
300 Concord Parkway South
Concord, NC 28027

Smartvision Construction, LLC
1155 East Isle of Palms Ave.
Myrtle Beach, SC 29579

The Wasserstrom Company
4500 E. Broad Street
Columbus, OH 43213

Trane Technologies
800-E Beaty Street
Davidson, NC 28036

Trilogy, Inc.
1220 Richmond Road
Williamsburg, VA 23185

Valassis Direct Mail, Inc.
90469 Collection Center Drive
Chicago, IL 60693

Valley National Bank
4790 140th Avenue North
Clearwater, FL 33762

                                       5
         Case 8:20-bk-03608-CPM      Doc 78   Filed 05/27/20   Page 14 of 14




Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Office of Attorney General
State of Florida
The Capitol PL-01
Tallahassee, FL 32399-1050

Maria Chapa Lopez
United States Attorney for
the Middle District of Florida
400 North Tampa Street, Suite 3200
Tampa, FL 33602

Office of Attorney General
State of North Carolina
114 W. Edenton Street
Raleigh, NC 27603

Office of Attorney General
State of South Carolina
1000 Assembly St., #501
Columbia, SC 29201

Office of Attorney General
State of Virginia
202 North 9th Street
Richmond, VA 23219

Office of Attorney General
State of Tennessee
P.O. Box 20207
Nashville, TN 37202-0207




                                         6
